 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDCal-CentralPress and Sacramento Lithograph SalesandNewsPublishingofSacramento'andLithographers&PhotoengraversInternationalUnion, Local 17-L, AFL-CIO,' Petitioner. Case20-U C-27October 15, 1969DECISION AND ORDER GRANTINGPETITION TO CLARIFY UNCERTIFIEDBARGAINING UNITBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAUponapetitionofLithographers&Photoengravers InternationalUnion,Local 17-L,AFL-CIO,for clarification of unit duly filed onMarch13, 1969,under Section 9(b) of the NationalLabor Relations Act, as amended,a hearing washeld on March26, 1969, beforeHearingOfficerFrancisW.Hoeber.On March26,1969, theRegional Director issued an Order transferring thecase to the Board.Thereafter,theEmployer,Petitioner,and Intervenor3filed briefs.Pursuant to the provisions of Section3(b) of theNationalLaborRelationsAct,asamended, theNational LaborRelations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmedUponthe entire record in this case,theBoardfinds-1.The companies designated in the captionconstitute a single employer engaged in commercewithin the meaning of the Act, and it will effectuatethe policiesof the Actto assert jurisdiction herein.2.ThePetitioner and the Intervenor are labororganizations within the meaning of the Act, andboth claim to represent certain employees of theEmployer.3.The LPIU filedthe petition herein,to seekclarification as to whether two employees referred toaslithographicpreparatoryemployeesshouldproperlybe included in the unit of lithographicpreparatory employees it currently represents undera collective-bargaining agreement between itself and'Hereinafter collectively called the Employer'Hereinafter called LPIU or Petitioner.'Sacramento Typographical Union No 46, hereinafter called ITU, waspermitted to intervene on the basis of a contractual interest Following thehearing, Sacramento Printing Pressmen and Assistants Union, Local 60,filed a letter with the Board, protesting the fact that the Regional Directorhad not granted a request it had made to postpone the hearing in theinstant caseLocal 60 represents other employees of the EmployerWefind the Regional Director acted within his discretion in refusing to grantthe requested postponementLocal 60 has not otherwise moved tointervene in this proceedingSacramentoLithographSales.4 Petitionertakes thepositionthatthetwolithographicpreparatoryemployees it seeks have becomede facto apart ofthe lithographic preparatory employees unit it nowrepresents,and that their inclusion in that unit isproper,both for functional reasons and because oftheir close community of interests with the otheremployees in the unit.The Employerin all respectsagreeswiththePetitioner'sposition.Theappropriateness of this unit clarification proceedingisquestionedby ITU,which contends that, at most,a question concerning representation exists amongthe employees sought byLPIU. It furthercontendsthat these employees,because of their historicinclusion therein properly belong in the unit of allmechanical employees currentlyrepresented by ITUunder a collective-bargaining contract with NewsPublishing of Sacramento.'The ITU argues inadditionthatitscurrentcontractwithNewsPublishing,executed September 1, 1968, includeslanguage identical to that of prior contractspursuant to which the disputed employees wererepresented by it.The threecompanies named in the caption in theinstant proceeding are an outgrowth through mergerandphysicalconsolidationoffourseparatecorporationsin1961,andnow function inpracticallyallrespectsasasingleintegratedenterpriseengaged in the commercial printingbusiness in the Sacramento,California,area.Whilemaintaining separate corporate identities,'separatecomplement of employees and separate books andrecords, these companies operate in one location,'and have a single directorate and management, aswell as, for the most part,common stock holders.They contractwith customers under the name ofCal-CentralPress.'The separate corporationdesignatedasCal-Central,however, is not apublishing company but a sales company, employingonly a complement of salesmen for its two operatingsisters,News Publishing and Sacramento Litho.News Publishing is the successor of NewsPublishingCompany, Inc., and took over thatcompany's employees and contracts at the time ofthe 1961 merger.'For more than half a century,News Publishing Company, Inc., was engaged in thecommercialprintingbusiness.ThoughNewsPublishingCompany,Inc., traditionally employedthe hot metal process in its operation,itbranched'Hereinafter called Sacramento Litho'Hereinafter called News Publishing'Testimony taken at the hearing establishes that this is done for purposesof taxation and federal security clearance for employees of SacramentoLitho working on aerojet contracts'This will be discussedinfra'Hereinafter called Cal-Central'Itspresent complement consists of (a) lithographic and letterpressbindery employees, represented by the International Bookbinders andBinderyWomen's Union, (b) lithograph press and letterpress operators(hot type) preparatory employees and two lithographic preparatoryemployees (sometimes hereinafter called "litho preparatory" or "lithoprep" employees) who are the subject of the dispute179NLRB No. 23 CAL-CENTRALPRESS163out during the 1950's into offset printing, and for anumber of years employed offset printing to producecolorprintingandbusinessformsprintedinmultiples known as the "pegboard"system, themainstay of its offset printing work.The pegboardsystem wassold byNews Publishing in 1964 with aresultant transfer of camera and equipment out ofthe plant. News Publishing, however, had contractedwith the purchaser,Safeguard, to continue toperform a certain amount of the pegboard system'swork because Safeguard was not prepared,followingthe purchase,to handle allof it.Afterthese shortterm contracts ended in about 1966, some of theregular commercial work in offset printing done bySacramento Litho was funnelled into the offsetprinting section of News Publishing.This kept thelithopreparatory employeesofNewsPublishingbusy until their physical consolidation in 1968 withthe litho preparatory employees of SacramentoLitho.In the meantime, however,the number oflitho preparatory employees on the payroll of NewsPublishing had decreased from about 5 in 1961 toonly 2 at the time of the consolidation in 1968,mainly due to the elimination of the pegboardsystem's workTherehasbeen a long history of bargainingbetweenNews Publishing andITUA series ofcollective-bargaining agreements between ITU andNews Publishing and its predecessor have containedlanguage covering employees performing cold typeprocessprinting;suchlanguage,intheunderstanding of the contracting parties, has coveredlithographicpreparatory employees employed byNewsPublishing.Thesecontractshavebeennegotiated and administered on a multiemployerbasis with the Sacramento Printers Boardof Tradeacting on behalfofNewsPublishing and severalother employers in the Sacramento area. Thisassociationof employer printers signs the laborcontractson behalf of its members,and suchsignaturesbind all of the members.The sistercorporation of News Publishing,Sacramento Litho,isnot a member of the Sacramento Printers Boardof Trade, and contracts between this corporationand LPIUare adopted by letters of agreementbetween it and the union directly after negotiationsbetween the partiesAt the time the pegboard system was sold in1964,discussionstookplacebetweenNewsPublishingandITUconcerningthefuturejurisdictionof ITUto represent litho preparatoryemployeesThe ITU maintained that the level ofwork for litho prep employees should be continuedandNews Publishing at that time so agreed.Consequently,the following special language wascontained in the 1964 contract,and was continued inthe 1966 and 1968 agreement:It is recognized that prior to the consolidation ofthephysicalpropertiesofNews PublishingCompany and Sacramento Lithograph Company,allwork in the offset and lithographic process upto the completion of a printing surface for theNews Publishing Company pressroom has beenperformedbyemployeescoveredbythisagreement. It is further recognized that after theconsolidation,andtheinstallationoftheequipment formerly operated by SacramentoLithograph Company at another location and thecontinuedemployment of employees of theSacramento Lithograph Company, it may not bepossible to continue this practice on a 100% basisas some of such employees are not represented bythe Union. However, it is understood and agreedthat the volume of such work performed byemployees covered by this agreement shall not bereduced and in the event of an increase in thevolume of such work recognized by the parties asduplication, employees covered by this agreementshallbe entitled to and shall be assigned a fairshare of the increased volumeItmay be noted that the language in the 1964 andsubsequent agreements had not limited the ITU'srepresentation to hot metal process employees - arestriction now insisted upon by News Publishing -but had covered all categories of printing employeesin the plant. The 1964 contract in toto was, bymutual agreement of the parties, continued in effectfrom day to day during the 1968 negotiations andthe 1968 contract did not change the jurisdictionallanguage of the prior agreements as quoted above.Duringthe1968negotiations,however,informationcame to the ITU concerning thepending physical consolidation of the remaininglitho prep employees into the litho prep employees'unit of Sacramento Litho (represented by LPIU),and the ITU orally reasserted its jurisdictionalclaim.News Publishing thereupon, for the first timeduringnegotiations,contendedthatITU'sjurisdiction should be restricted to hot metal processemployees. The terms of the 1968 contract simplyleft the matter of contract violation to be handledunder the grievance procedure of the contract.Contemporaneously with the execution of the 1968contract, however, the parties became signatories toa special letter of agreement providing that thecontractinallrespects,exceptastoitsunion-security clause, shall be applicable to the lithoprep employees pending the outcome of the instantproceeding; and that, if and when a determination ismade that the employees affected are properly apartof the ITU's bargaining unit, the newlynegotiated union-security clause shall take effect asto the remaining two litho prep employees of NewsPublishing.During this period the transfer of theremainingtwoNewsPublishinglithoprepemployees to the physical location utilized by thelithoprep employees of Sacramento Litho tookplace.As previously indicated, in the years following the1961merger the three corporations comprising thisEmployermoved into a single building housingNewsPublishing,andallnow occupy these 164DECISIONS OF NATIONALLABOR RELATIONS BOARDpremisesThe lithographic preparatory work islocated in the central area of the building where,since the aforementioned transfer of the disputedemployees, all 11 of the lithographic preparatoryemployees function This unit, otherwise representedbyLPIU in a series of collective bargainingagreements since the years prior to the merger, ispresently composed of six strippers, one day shiftcameraman, two platemakers, one night shiftcameraman, and one night shift platemakerThough Sacramento Litho now employs onlyoffset printing personnel, prior to the 1961 merger itemployed personnel in both lithographic preparatoryand hot metal process printing. Its hot metal processpersonnelwere principally typesetters and a fewletter pressmen who apparently were unrepresented.During the period of physical consolidation ofSacramentoLithointotheNewsPublishingbuilding, those employees of Sacramento Litho whowere not represented by LPIU, namely typesettersand letterpressmen,immediatelyupontheirrelocation joined the two unions representing theunits intowhich they were merged, and werecovered by ITU and Printing Pressmen contractsrespectively 'As for the two litho prep employees, though theycontinued to be carried on the News Publishingpayroll,work is assigned to them in the samemanner as to the other litho prep unit employees, bythe same supervisor, and without regard to thecorporation employing them or the records in whichthe job is listed These two and other litho prepemployees perform identical functions and use thesame skills, though the disputed employees do nothave the security clearance required by the UnitedStates for work on the aerojet contract. Hencespecial pains are taken by management to screenthis classified work away from these two employees.Thismeans that the disputed employees areseparated from other unit employees by curtainswhen the latter are performing aerojet work, andthey cannot be assigned to overtime work because ofthe lack of adequate security measures to screenthem at that time.'Similarly, though it is not a determinative fact, upon their consolidationinto the litho prep unit in1968 the two litho prep employees of NewsPublishing joinedthe LPIU and,apparently, remain dues paying membersof that organizationThe provisions of the LPIU contract have beenapplied to the disputed litho prep employees in allrespects except as to pension and welfare, with theresult that they enjoy the same rates of pay, hours,and other working conditions which are applicableto the lithographic unit employees. This also meansthat their rate of pay is higher than that of otheremployees on the payroll of News Publishing whoremained under the coverage of the ITU contractprovisions.Likewise, the skills employed by thedisputed employees are wholly different from theskills of the other News Publishing employees, all ofwhom are now engaged in the hot metal process ascontrasted with the cold metal or offsetprintingemployed by these two and other employees in thelitho prep unit.In light of the foregoing facts, and particularlythe new physical location of the two litho prepemployees, their identical community of interestswith the other litho prepunitemployees, theircommon supervision, the fact that their skills arewholly different from other employees of NewsPublishing represented by ITU, and their functionalintegration into the litho prep unit, we find that theyareproperlywithintheunitof lithographicpreparatory employees represented by LPIU.Wesee no justification for perpetuating their historicalinclusion in ITU's unit of mechanical employeessimply for history's sake, when the subsequentcourseofeventshasobliteratedwhateverappropriateness once attached to theirinclusion inthat unit. Accordingly,10 we find that the Board'sprocedures for clarifyingunits areproperly broughtinto play in this case, and we shall clarify the unitrepresented by LPIU.ORDERItisherebyordered that the existing unitrepresentedbyLithographers&PhotoengraversInternational Union Local17-L,AFL-CIO be, andithereby is,clarified by specifically including thelithographicpreparatoryemployeespreviouslyincluded in the unit represented by SacramentoTypographicalUnion,No.46,InternationalTypographical Union,AFL-CIO."See, e g,Libby.McNeill and Libby,159 NLRB 677, 681